         IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                      CENTRAL DIVISION


    AUNDREA S. BROOKS,                                      MEMORANDUM DECISION
                                                                AND ORDER
                  Plaintiff,
                                                          Case No. 2:19-cv-00420-DB-PMW
    v.

    STATE OF UTAH,                                            District Judge Dee Benson

                  Defendant.                          Chief Magistrate Judge Paul M. Warner


          This case was referred to Chief Magistrate Judge Paul M. Warner pursuant to 28 U.S.C.

§ 636(b)(1)(B). 1 At the outset, the court notes that Plaintiff Aundrea S. Brooks (“Plaintiff”) is

proceeding pro se in this case. Consequently, the court will construe Plaintiff’s pleadings

liberally. See, e.g., Ledbetter v. City of Topeka, 318 F.3d 1183, 1187 (10th Cir. 2003). The court

also notes that Plaintiff has been permitted to proceed in forma pauperis under 28 U.S.C. § 1915

(“IFP Statute”). 2 Before the court is (1) the review of Plaintiff’s complaint3 under the authority

of the IFP Statute, (2) Plaintiff’s motion for service of process, 4 and (3) Plaintiff’s motion for a

status conference.5



1
    See ECF nos. 5, 7.
2
    See ECF no. 2.
3
    See ECF no. 3.
4
    See ECF no. 8.
5
    See ECF no. 9.
I.      Review of Plaintiff’s Complaint Under IFP Statute

        Whenever the court authorizes a party to proceed without payment of fees under the IFP

Statute, the court is required to “dismiss the case at any time if the court determines that . . . the

action . . . fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).

In determining whether a complaint fails to state a claim for relief under the IFP Statute, the

court employs the same standard used for analyzing motions to dismiss for failure to state a

claim under Rule 12(b)(6) of the Federal Rules of Civil Procedure. See Kay v. Bemis, 500 F.3d

1214, 1217-18 (10th Cir. 2007). Under that standard, the court “look[s] for plausibility in th[e]

complaint.” Id. at 1218 (quotations and citations omitted) (second alteration in original). More

specifically, the court “look[s] to the specific allegations in the complaint to determine whether

they plausibly support a legal claim for relief. Rather than adjudging whether a claim is

‘improbable,’ ‘[f]actual allegations [in a complaint] must be enough to raise a right to relief

above the speculative level.’” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56

(2007)) (other quotations and citation omitted) (second and third alterations in original).

        In undertaking that analysis, the court is mindful that Plaintiff is proceeding pro se and

that “[a] pro se litigant’s pleadings are to be construed liberally and held to a less stringent

standard than formal pleadings drafted by lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th

Cir. 1991); see also, e.g., Ledbetter, 318 F.3d at 1187. At the same time, however, it is not “the

proper function of the district court to assume the role of advocate for the pro se litigant,”

Bellmon, 935 F.2d at 1110, and the court “will not supply additional facts, nor will [it] construct a

legal theory for [a pro se] plaintiff that assumes facts that have not been pleaded.” Dunn v.

White, 880 F.2d 1188, 1197 (10th Cir. 1989) (per curiam). Further,


                                                   2
               [t]he broad reading of [a pro se] plaintiff’s complaint does not
               relieve the plaintiff of the burden of alleging sufficient facts on
               which a recognized legal claim could be based. . . . [C]onclusory
               allegations without supporting factual averments are insufficient to
               state a claim on which relief can be based. This is so because a pro
               se plaintiff requires no special legal training to recount the facts
               surrounding his alleged injury, and he must provide such facts if
               the court is to determine whether he makes out a claim on which
               relief can be granted. Moreover, in analyzing the sufficiency of the
               plaintiff’s complaint, the court need accept as true only the
               plaintiff’s well-pleaded factual contentions, not his conclusory
               allegations.

Bellmon, 935 F.2d at 1110 (citations omitted).

       Even when the court liberally construes Plaintiff’s complaint, the court concludes that

Plaintiff has failed to provide enough well-pleaded factual allegations to support the claims for

relief alleged in the complaint. Plaintiff provides only conclusory allegations and fails to provide

any sufficiently detailed factual allegations that would allow the court to determine whether

Plaintiff’s claims should survive dismissal.

       For those reasons, the court concludes that Plaintiff’s current complaint fails to state

claims upon which relief can be granted. At the same time, the court recognizes that “[d]ismissal

of a pro se complaint for failure to state a claim is proper only where it is obvious that the

plaintiff cannot prevail on the facts he has alleged and it would be futile to give him an

opportunity to amend.” Kay, 500 F.3d at 1217 (quotations and citation omitted). Accordingly,

Plaintiff is hereby provided with an opportunity to amend the current complaint in this action.

Plaintiff shall file an amended complaint that complies with the requirements set forth in the

above-referenced authorities on or before April 24, 2020. Failure to do so will result in a

recommendation to Judge Benson that this action be dismissed.



                                                  3
II.      Plaintiff’s Motion for Service of Process

         When a case is proceeding under the IFP Statute, the officers of the court are required to

issue and serve all process and perform all duties related to service of process. See 28 U.S.C.

§ 1915(d). At the same time, as indicated above, the IFP Statute allows the court to review the

complaint in such a case to determine whether it should be served upon the named defendant(s)

or dismissed. See 28 U.S.C. § 1915(e)(2)(B). In this case, the court has not yet completed the

review of Plaintiff’s forthcoming amended complaint and, consequently, has not yet determined

whether that amended complaint should indeed be served on the named defendant. For that

reason, Plaintiff’s motion for service of process 6 is DENIED. The court will review Plaintiff’s

forthcoming amended complaint and determine whether it should be served on the named

defendant. It is unnecessary for Plaintiff to take any further action to trigger that process.

III.     Plaintiff’s Motion for Status Conference

         In this motion, Plaintiff provides no basis for the court to hold a status conference.

Accordingly, this motion7 is DENIED.

         IT IS SO ORDERED.

         DATED this 31st day of March, 2020.

                                                BY THE COURT:




                                                PAUL M. WARNER
                                                Chief United States Magistrate Judge

6
    See ECF no. 8.
7
    See ECF no. 9.

                                                   4
